In a proceeding to invalidate a petition for an opportunity to ballot by providing for a write-in candidate pursuant to Election Law § 6-164 in a primary election to be held on September 14, 1999, for the nomination of the Conservative Party as its candidate for the public offices of Town Supervisor, Town Clerk, and Town Justice of the Town of Haverstraw, the appeal is from a judgment of the Supreme Court, Rockland County (Bergerman, J.), dated August 12, 1999, which denied the petition and dismissed the proceeding.
Ordered that the judgment is affirmed, without costs or disbursements.
Election Law § 6-164 does not require the pre-existence of a technically deficient designating petition (see, Matter of Coo-*453persmith v Hershberger, 264 AD2d 453 [decidedherewith]). Man-gano, P. J., Thompson, Sullivan, Krausman and Goldstein, JJ., concur.